*449Order, Supreme Court, New York County (John Cataldo, J.), entered on or about October 20, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). The mitigating factors asserted by defendant were adequately taken into account by the risk assessment instrument, and were outweighed by the seriousness of the underlying sex crimes against a child (see e.g. People v Aboy, 60 AD3d 436 [2009], lv denied 12 NY3d 711[2009]). Defendant’s argument that he poses a diminished threat of reoffense is without merit (see People v Rodriguez, 67 AD3d 596, 597 [2009], lv denied 14 NY3d 706 [2010]). Concur— Andrias, J.P., Friedman, Catterson, Moskowitz and Román, JJ.